Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storage bag” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 5 recite the limitation "the assembled configuration". There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites “connectors on said support column, said at least one side arm, and said divider for removing connecting said at least one side arm and said divider to said support column”.  It is not clear what function the connectors are providing in this limitation.  Examiner suggests rewording the claim language with appropriate punctuation to clearly establish the metes and bounds of the claim, e.g. —each of the divider, at least one side arm, and support column comprise connectors for removably connecting the divider and at least one side arm to the support column—.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando (US Patent 9,737,151) in view of Hegg (US Patent 4,021,973).
Regarding Claim 1, Orlando discloses a bed divider (10), comprising: a divider (32); said divider having opposed main side surfaces and opposed end surfaces; said divider being formed of a material such that at least the opposed main side surfaces are soft (foam rubber, see Col. 2, Lines 44-45); 
at least one side arm (24); said at least one side arm having opposed main side surfaces and opposed end surfaces; said at least one side arm being formed of a material such that at least the opposed main side surfaces are soft (foam rubber); and 
wherein in the assembled configuration, said bed divider provides a physical barrier between pillows resting atop a mattress of a bed near a head of the bed (see Fig. 5).  
Orlando fails to disclose a support column, the divider and at least one side arm removably connectable to the support column, and connectors on said support column, side arm, and divider. Hegg teaches a support column (21), a divider (25) and at least one side arm (80, 81) removably connectable to the support column (via 26-29), and connectors on said support column (42), side arm (61 and 62), and divider (61 and 62).  Hegg and Orlando are analogous art because they are from the same field of endeavor, i.e. partition systems It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed divider of Orlando with the support column and connectors of Hegg.  The motivation would have been to provide a system where the side arms and/or divider are easily replaceable in the event one of the structures is damaged. 
	Regarding Claim 2, Orlando discloses at least one side arm further comprises of a rigid core (foam rubber, which is sufficiently rigid as noted by Applicant in para. [0032] of their specification).
	Regarding Claim 3, Orlando discloses wherein said divider further comprises a rigid core (foam rubber, which is sufficiently rigid as noted by Applicant in para. [0032] of their specification).
	Regarding Claim 4, Orlando as modified teaches wherein said at least one side arm comprises two side arms (Orlando: see Fig. 1) which are removably connectable to opposite sides of Page 11 of 1312191-0000313841886.1said support column (Hegg: see Fig. 7), wherein, in the assembled configuration, said two side arms creating a backplane (Orlando: see Fig. 1).
	Regarding Claim 5, Orlando as modified teaches wherein in the assembled configuration, said divider is attached to said support column, such that the divider extends generally perpendicularly to said backplane created by said side arms and support column, thereby creating a T-like configuration (see Orlando Fig. 1 and Hegg: Fig. 7).
	Regarding Claim 7, Orlando discloses wherein said side arms and said divider are sized to be fitted into a removable outer cover (40) sized to match the size of a pillowcase; for a full sized, queen sized, or king sized pillow.
	Regarding Claim 8, Orlando discloses wherein said outer cover is a pillowcase (bag 40 is reasonably a pillow case).
	Regarding Claim 9, Orlando fails to disclose wherein said cover is composed of an antimicrobial and/or hypoallergenic material. Examiner takes Official Notice that antimicrobial  and/or hypoallergenic bedding materials are well known within the art.  It would have been obvious to make the cover 40 out an antimicrobial and/or hypoallergenic material to reduce bacteria and reduce allergens, thus helping to prevent pathogens from infecting a user.
	Regarding Claim 10, Orlando as modified teaches wherein said bed divider can be disassembled into separate components (Hegg: see Fig. 7).
	Regarding Claim 11, Orlando fails to disclose a storage bag sized to accommodate said separate components.  Examiner takes Official Notice that storage bags are ubiquitous throughout the art and their use for storing and transporting material is well known to those possessing ordinary skill in the art.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619